In re Gray, Joseph; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of Iberville, Eighteenth Judicial District Court, Div. “B”, No. 6389; to the Court of Appeal, First Circuit, No. KW92 1860.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.
BLEICH, J., would deny the writ.
JOHNSON, J., not on panel.